DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims and provided persuasive arguments regarding 112(f) claim interpretation. As such, the claim interpretation as invoking 112(f) in the previous Office Action is withdrawn.
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: The prior art fails to disclose a specific audio communication system, comprising:
	a user detector connectable to one or more sensors for receiving sensory data therefrom, and configured and operable to apply recognition processing to said sensory data to identify at least one user within the sensing volumes; said user detector comprises: 
		a user recognizer capable of processing the sensory data to identify said 	user within the sensing volumes; 
		a received sound analyzer configured to process input audio signals 	received from said sites to determine data indicative of received sound 	originating from said user;

		apply said gesture recognition processing to at least a part of said 			sensory data associated with a spatial location of the at least one user, to 			identify a non-vocal gesture made by said user; 
		apply said gesture recognition processing to at least said sound 	originating from the user, to identify a vocal gesture made by said user; 	
	an audio session manager configured to provide communication services 	to said user; said audio session manager being connectable to said gesture detector and configured and operable for processing said vocal and/or non-vocal gestures to determine one or more actions, being gesture responsive actions, to be performed by the audio communication system in response to said vocal or non-vocal gestures; wherein said audio session manager is adapted to determine sound data for transmission to said user in association with said one or more actions; and
	an output sound generator to receive sound data indicative to be transmitted to said at least one user, and configured and operable for operating at least one selected transducer of one or more transducers for transmission of the sound data to said user.
	Furthermore, the above limitations in combination with the rest of the disclosed limitations in the claim cause the claim distinguished from the prior art.	
Regarding independent claim 16: this claim is the corresponding method that executed by the system of claim 1 and allowed under the same reasons that applied to claim 1 as discussed above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID L TON/Primary Examiner, Art Unit 2654